 

 

: #: 293
Case: 3:17-cv-00334-TMR Doc #: 14-13 Filed: 04/16/19 Page: 1 of 2 PAGEID

   

May 18, 2017
Govemor John Kasich Kimberly Hill Chief Richard Bich]
19 Hawthorn St. City of Dayton, Police Department
Dayton, OH 45402 335 W. 3" St,
Dayton, OH 45402
LETTER OF DETERMINATION
UPON RECONSIDERATION
OHIO Kimberly A. Hill v City of Dayton, Police Department
CiviL RiGurs DAY 76(25715)05262016; 224 2016 01977C
COMMISSION
SUMMARY OF ALLEGATIONS:
CG. Michael Payton Charging Party filed a charge of discrimination with the Ohio Civil Rights Commission
E-xacutive Director alleging that Respondent engaged in an unlawful discriminatory practice, Al]
jurisdictional requirements for filing a charge have been met.
Commissioners After receiving the charge, the Commission conducted an investigation into Charging
reonard Hubert, Chairman Party’s allegation against Respondent. During its investigation, the Commission gathered
Lori Barreras relevant information, Based upon its investigation, the Commission found no
Wilkes oy hs tt information or records that would raise an inference that Respondent unlawfully
Madhu Singh discriminated against Charging Party on the basis of her race or in retaliation for
engaging in a protected activity. As a result, the Commission entered into its records a
finding of No Probable Cause.
After the finding of No Probable Cause, Charging Party applied for reconsideration of the
Commission’s decision, The Commission granted Charging Party’s application, and has
conducted a reconsideration of its original No Probable Cause decision.
FINDING OF FACT:
Upon reconsideration, the Commission re-examined the information gathered during its
original investigation and teviewed additional information provided by the parties. After
reconsideration, the Commission finds that there was enough information to show
Charging Party was subjected to discrimination based on her membership in a protected
class(es).
CLEVELAND

REGIONAL OFFICE DECISION

Frank J. Lausche

State Office Building The Ohio Civil Rights Commission determines that it is PROBABLE that Respondent
615 West Superior Ave. engaged in unlawful discriminatory practices under Ohio Revised Code Section 4] 12.
ae The Commission hereby orders that this matter be scheduled for CONCILIATION.

Cleveland, OH 44113

(216) 787-3150 Phone

(888) 278-7101 Toll Free

(216) 787-4121 Pax

TRIER nttD: Bey AKRON | CINCINNATI | CLEVELAND | COLUMAUS | DAYTON | ToLeDo
 

 

1 . . 4
Case: 3:17-cv-00334-TMR Doc #: 14-13 Filed: 04/16/19 Page: 2 of 2 PAGEID #: 29

Kimberly A. Hill v City of Dayton, Police Department

DAY 76(25715)05262016; 22A 2016 01977C

Page: 2

FOR THE COMMISSION,

Vera F. Boggs
Regional Director

cet Charging Party Representative:

Chanda L. Brown

Walton + Brown LLP

395 E. Broad Street, Suite 200
Columbus, Ohio 43215

Respondent Representative:
Leonard J, Bazelak

Department of Law, Civil Division
City of Dayton

101 West Third Street

Dayton, Ohio 4540]
